UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


BEZA HAILU,                               
                            Petitioner,
                  v.
U.S. IMMIGRATION & NATURALIZATION                 No. 02-1645
SERVICE; JOHN ASHCROFT, Attorney
General,
                      Respondents.
                                          
              On Petition for Review of an Order of the
                  Board of Immigration Appeals.
                            (A76-588-851)

                       Submitted: March 20, 2003

                        Decided: April 8, 2003

  Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.



Dismissed in part and denied in part by unpublished per curiam opin-
ion.


                              COUNSEL

Mikre-Michael Ayele, Arlington, Virginia, for Petitioner. Robert D.
McCallum, Jr., Assistant Attorney General, Allen W. Hausman,
Senior Litigation Counsel, Joshua E. Braunstein, Office of Immigra-
tion Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.
2                           HAILU v. INS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Beza Hailu, a native and citizen of Ethiopia, petitions for review
of a final order of the Board of Immigration Appeals (Board) adopt-
ing the Immigration Judge’s (IJ) decision without opinion and deny-
ing relief from removal.

   First, Hailu challenges the IJ’s finding that his asylum application
was untimely and that he failed to demonstrate a change in circum-
stances or extraordinary circumstances excusing the late filing. See 8
U.S.C. § 1158(a)(2)(B), (D) (2000); 8 C.F.R. § 208.4(a)(4), (5)
(2002). We conclude that we lack jurisdiction to review this claim
pursuant to 8 U.S.C. § 1158(a)(3) (2000). See Tsevegmid v. Ashcroft,
318 F.3d 1226, 1229-30 (10th Cir. 2003); Molina-Estrada v. INS, 293
F.3d 1089, 1093 (9th Cir. 2002); Fahim v. U.S. Attorney Gen., 278
F.3d 1216, 1217-18 (11th Cir. 2002); Ismailov v. Reno, 263 F.3d 851,
854-55 (8th Cir. 2001).

   Second, while we would have jurisdiction under 8 U.S.C. § 1252(a)
to consider Hailu’s claims for withholding of removal and pursuant
to the Convention Against Torture, we find that they have been
waived. See Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th
Cir. 1999) ("Failure to comply with the specific dictates of [Federal
Rule of Appellate Procedure 28(a)(9)(A)] with respect to a particular
claim triggers abandonment of that claim on appeal.").

   We accordingly dismiss the petition for review as to the determina-
tion of Hailu’s ineligibility to seek asylum under 8 U.S.C. § 1158(a)
and deny the petition for review as to the denial of withholding of
removal. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                     DISMISSED IN PART AND DENIED IN PART